Carley, Judge,
concurring specially.
I reluctantly concur in the decision of the majority to reverse the trial court’s denial of appellant’s motion for partial summary judgment in this case. I do so only because of the narrow scope of damages recoverable in Georgia within the context of the actual condemnation proceeding. Georgia Power Co. v. Bray, 232 Ga. 558 (207 SE2d 442) (1974); Simon v. D.O.T., 245 Ga. 478 (265 SE2d 777) (1980); Fountain v. DeKalb County, 154 Ga. App. 302 (267 SE2d 903) (1980). “Though the law generally favors the prevention of a multiplicity of actions, it appears that condemnation law in Georgia rather strictly limits the relevant evidence in condemnation cases and therefore separate suits for different kinds of damages are not uncommon.” Simon v. D.O. T., supra, 479. The majority seems to rely almost entirely upon the fact that the condemnee “did.not avail itself of the § 95A-607 procedure . . .” However, the condemnee does not seek to “set aside, vacate [or] annul the . . . declaration of taking.” What the condemnee is attempting to litigate is the liability, if any, of the condemnor based upon its alleged fraudulent conduct in connection with the negotiation and acquisition procedures which it utilizes. Specifically, condemnee points to the fact that business damages are recognized under Bowers v. Fulton County, 221 Ga. 731 (146 SE2d 884) (1966) and enhancement of value compensation is authorized by the rule of Hard v. Housing Auth. of Atlanta, 219 Ga. 74 (132 SE2d 25) (1963). However, according to condemnee, the condemnor handles preacquisition negotiation with prospective condemnees pursuant to federal guidelines which do not recognize such damages. Surely, condemnee should have an opportunity to obtain an adjudication as to the viability of its contentions and the damages that it may have sustained as a result of any improper procedures. However, under the authority cited, such an adjudication is not available within the framework of the condemnation proceeding itself. See also Simon v. D.O.T., 151 Ga. App. 807 (261 SE2d 710) (1979). Therefore, I concur in the judgment only.